Sheran, Justice
(concurring specially).
1. While I believe that the trial court was justified in light of our prior decisions1 in holding that a substantial compliance with the requirements of Minn. St. 259.24, subd. 5, made the written consent of the child’s mother effectual, I am willing to accede to the view of the majority that in a case such as this there should be strict adherence to the letter of the law. Applying a strict construction, the conclusion that the consent in this case was not executed as required by the statute is acceptable because although the child’s mother consented to the adoption in writing and before two competent witnesses, she did so by executing two separate documents, each of which was witnessed by one person only.
2. The determination that the consent to the adoption was not executed before two competent witnesses within the meaning of § 259.24, subd. 5, disposes of the case. In the absence of valid consent, the mother has an absolute right to the custody of the child unless proved unfit. There was no attempt in this case to establish unfitness.
3. I respectfully disagree with the balance of the opinion in so far as it implies that the determination of the trial court with respect to the best interests of the child is without support in the evidence, it being my impression that his evaluation of the situation, based as it *245was upon a firsthand observation of the parties during the course of two separate hearings on 4 days over a 4-month period, was the product of a sound and informed judgment prudently exercised in a distressing situation.

See, Kenning v. Reichel, 148 Minn. 433, 182 N. W. 517, 16 A. L. R. 1016; In re Adoption of Anderson, 235 Minn. 192, 50 N. W. (2d) 278; In re Petition of Jordet, 248 Minn. 433, 80 N. W. (2d) 642.